Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claim(s) 1-16 in the reply filed on 10-6-2022 is acknowledged.  The traversal is on the ground(s) that “there is no serious search burden as a search for one species will yield references applicable to the other species. Thus, Applicant requests that the restriction be withdrawn and Claims 1-20 be examined.”  This is not found persuasive because Group 1 and Group 2 are different enough that would require separate searches. In particular, fig 4: 404 (Group I) is totally different from fig 2: 208 (Group II).
The requirement is still deemed proper and is therefore made FINAL.

Informalities
Claim(s) 1, 7, 9, 15 is/are objected to because of the following informalities:
“reference configuration" should be “reference crash configuration,” based on the Spec.
Appropriate correction is required.

Claim(s) 7 is/are objected to because of the following informalities:
Claim 7 is the method of claim 5. But claim 7 is not related to claim 5.
Appropriate correction is required.

Claim(s) 15 is/are objected to because of the following informalities:
Claim 15 is the apparatus of claim 13. But claim 15 is not related to claim 13
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the Spec in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1, 9 recites " the crash signature generated in response to a software crash in a software application caused by the crash configuration." This limitation implies that the crash configuration causes the software crash in the software application, however, the Spec is silent on this subject. Par 46 of the Spec states, “The device 104 may have automatically generated the crash signature 116 and the crash configuration 118 when the device 104 experienced a software application crash… The crash configuration 118 may include information about the device 104 when the software application crash occurred.”
Claim(s) 1, 9 recites “…a proxy crash to the software crash, wherein the proxy crash was generated prior to the software crash by executing a modified test case against the software application.” How does the proxy crash relate to the software crash? The Spec is silent about it. In addition, this limitation implies that the proxy crash occurs before the software crash. The Spec is silent on this subject.
Claims 3-4, 11-12 recite a second machine learning model that is applied “to the crash configuration to determine a workaround for the software crash,” and “uses a reward function to determine the workaround.” However, the Spec doesn’t teach what claims 5-6, 13-14 recite about the second machine learning model. 

Allowable Subject Matter
There is no prior art rejection for independent claim(s) 1, 9, and would be allowable if rewritten to overcome the objections/rejection(s) under informalities, and 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/             Primary Examiner, Art Unit 2113